 

Case 9:20-cr-80074-RAR Document5 Entered on FLSD Docket 10/27/2020 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO.: 20-CR-80074-RAR

UNITED STATES OF AMERICA,
Vv.

HANNAH EILEEN ROEMHILD

Defendant.
i

NOTICE OF APPEARANCE

PLEASE TAKE NOTICE, that attorney David Roth, respectfully files his Notice of
Appearance as counsel for the Defendant, HANNAH EILEEN ROEMHILD in this matter.

I HEREBY CERTIFY that on October 27, 2020, | electronically filed the foregoing
document with the Clerk of Court using CM/ECF. I also certify that the foregoing document
is being served this day on all counsel of record via transmission generated by CM/ECF.

ROTH & DUNCAN, P.A.
Northbridge Centre, Suite 325
515 North Flagler Drive

West Palm Beach, Florida 33401
Tele : (561) 655-5529

  

DAVID ROTH, ESQUIRE
Florida Bar #116023

LAW OFFICES OF ROTH & DUNCAN, P.A.
SUITE 325 * NORTHBRIDGE CENTRE * SIS NORTH FLAGLER DRIVE * WEST PALM BEACH, FLORIDA 33401 « TEL. (561) 655-5529 © FAX (561) 655-7818
